                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 20-40550-RLE
Dale Norman Harms                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: lmenendez                    Page 1 of 1                          Date Rcvd: Mar 10, 2020
                                      Form ID: OFRDI                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 12, 2020.
db             +Dale Norman Harms,   400 Del Antico Avenue, #1211,   Oakley, CA 94561-5658

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 12, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 10, 2020 at the address(es) listed below:
              Martha G. Bronitsky   13trustee@oak13.com
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
                                                                                            TOTAL: 2




         Case: 20-40550            Doc# 11        Filed: 03/12/20          Entered: 03/12/20 21:20:51                Page 1 of 2
Form OFRDI
                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In Re: Dale Norman Harms                                      Case No.: 20−40550 RLE 13
        Debtor(s)                                             Chapter: 13

                         ORDER FOR INDIVIDUALS IN CHAPTER 13 CASE TO
                 FILE REQUIRED DOCUMENTS AND NOTICE OF AUTOMATIC DISMISSAL

The debtor(s) named above failed to file the documents listed below when the case was commenced:

    Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
    Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
    Schedule A/B: Property (Official Form 106A/B)
    Schedule C: The Property You Claim as Exempt (Official Form 106C)
    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
    Schedule H: Your Codebtors (Official Form 106H)
    Schedule I: Your Income (Official Form 106I)
    Schedule J: Your Expenses (Official Form 106J)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
    Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (122C−1)
    Chapter 13 Calculation of Your Disposable Income (122C−2)
    Chapter 13 Plan

  IT IS HEREBY ORDERED that unless, within 14 days of the petition date, the debtor(s) file each document listed
above, the court may dismiss this case without further notice or a hearing. 11 U.S.C. § 521(a), Fed. R. Bankr. P.
1007(b)(1), (c).

   The debtor(s) may request an extension of time to file the documents noted above, but must do so before 14 days
from the petition date, or the expiration of any extension previously granted. The request may be filed electronically,
mailed, or delivered in person to the address stated below, but it must be received by the court before the 14 days or
any extension previously granted have expired. If an extension is granted and the documents are not filed, the case
may be dismissed.

   IT IS FURTHER ORDERED the debtor(s) must provide payment advices directly to the trustee at least 7 days
prior to the first date set for the meeting of creditors under 11 U.S.C. § 341. The debtor(s) is referred to the court's
website for further details: http://www.canb.uscourts.gov/order/amended−general−order−no−32−payment−advices.
11 U.S.C. § 521(a)(1)(B)(iv), Fed. R. Bankr. P. 1007(b)(1), (c).

Clerk, U.S. Bankruptcy Court
1300 Clay Street, Suite 300
Oakland, CA 94612


Dated: 3/10/20                                      By the Court:

                                                    Roger L. Efremsky
                                                    United States Bankruptcy Judge




   Case: 20-40550           Doc# 11       Filed: 03/12/20       Entered: 03/12/20 21:20:51             Page 2 of 2
